Newman, J.
The circuit court instructed .the jury that the contract was “ that the manner of the races, the matters relating to the entries and the ownership of the horses, the make-up and conduct of the races, and the racing should be according to the rules of the American Trotting Association. . . . It is undoubtedly true, under this contract, that Mr. Palmer, being a suspended member, would have no right to enter his own horses for these races. If . . . you find that plaintiff was the owner of these horses, and that they were properly entered, under the contract, in these races, and were entitled, by their position in the races, to the sum olaimed in this action, then your verdict should be for the plaintiff. ... It makes no difference, in this case, what disposition the defendant may have made of any of its funds. That does not go to the question of its liability in this case.”
It will be seen that the case was submitted to the jury substantially on the theory that the only question involved was whether the plaintiff owned and controlled the horses at the races, or whether Palmer owned or controlled them; that the plaintiff, if he owned the horses, was entitled to the prize money, unless, for the purpose of the races, they were *39under the control or management of Palmer for his own .advantage; and that it was no part of the contract that the .question should he submitted to the American Trotting Association for decision. This seems to be the correct view of the case. The advertisement that the races would be under the rules of the American Trotting Association cannot fairly" be held to have notified participants in the races •that the defendant was a member of that association and ■that all questions arising upon the races were to be referred to it for decision. Such participants cannot be held to be ■bound by rules of that association not relating to the ownership and entry of horses and the manner of the races, of which they were not fairly notified. So it cannot be held that the plaintiff was bound by any agreement to submit this question to the association for its arbitration, or that its action can bind him. The question which was involved seems to have been fairly submitted.
By the Gourt.— The judgment of the circuit court is .affirmed.